Citation Nr: 1807311	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a right shoulder sprain.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a left knee anterior cruciate ligament (ACL) reconstruction and partial medial meniscectomy (left knee ACL reconstruction).  

3.  Entitlement to an initial rating in excess of 10 percent for left knee instability.  


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1987 to May 2012.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction now rests with the RO in Atlanta, Georgia.  

In September 2016, the Board remanded the case to the RO for further development and adjudicative action.  An April 2017 rating action assigned a separate 10 percent rating for left knee instability and as this was assigned during the course of the Veteran's appeal for an increased rating for his left knee disorder, the Board has added this rating to the issues that warrant current appellate review.  The rating for the Veteran's right shoulder disability was also raised to 20 percent in the same rating action, and there is no indication from the Veteran that this has satisfied his appeal as to that claim.

The issue of entitlement to a rating in excess of 20 percent for a right shoulder sprain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's residuals of a left knee ACL reconstruction has been manifested by cartilage, semilunar, removal of, symptomatic, but not cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, ankylosis, limitation of flexion, or limitation of extension.  

2.  Prior to February 17, 2017, the Veteran's left knee disability was not characterized by recurrent subluxation or lateral instability that was slight, moderate, or severe.  

3.  From February 17, 2017, the Veteran's left knee disability has not been characterized by recurrent subluxation or lateral instability that is moderate or severe.  


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the criteria for an initial rating in excess of 10 percent for the service-connected residuals of a left knee ACL reconstruction disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5259, 5260, 5261 (2017).

2.  Prior to February 17, 2017, the criteria for an initial compensable disability rating for instability of the left knee have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3.  From February 17, 2017, the criteria for disability rating in excess of 10 percent for instability of the left knee have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in March 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded two examinations, in March 2012 and February 2017, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his residuals of a left knee ACL reconstruction disability have worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Further, the VA examiner provided responses addressing the concerns raised by the Court as to range of motion testing under 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

While the Veteran argued in his April 2017 correspondence that the left knee instability was not detected or reported by the "QTC pre-discharge examination," he did not provide evidence to support this argument.  For instance, he pointed to no medical evidence showing instability and provided no lay statements corroborating any knee instability.  He did not indicate why he believed that the testing used by the examiner to detect instability inadequately assessed his symptoms.  Based on this record, the Board concludes that the VA examinations of record are adequate to rate the Veteran's claims.  

The agency of original jurisdiction (AOJ) substantially complied with the September 2016 remand orders, namely to schedule the Veteran for appropriate VA examinations and to attempt to obtain treatment records.  No further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

II.  Increased Ratings

The Veteran seeks a rating in excess of 10 percent for the service-connected residuals of a left knee ACL reconstruction disability.  The Veteran also seeks a compensable rating for left knee instability prior to February 17, 2017, and in excess of 10 percent from February 17, 2017.  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

Legal Criteria

Degenerative arthritis is rated under Diagnostic Code 5003, and states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus. 

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. However, any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same joint if separate compensably ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).  The Court recent clarified that evaluation of a knee disability under Diagnostic Code 5257 or 5261 does not preclude separate evaluations of the same knee under Diagnostic Code 5258 or 5259.  See Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704, at *32 (Vet. App. Nov. 29, 2017).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


Period Prior to February 17, 2017

Prior to February 17, 2017, the Veteran was in receipt of a 10 percent rating for his left knee disability.  After considering the evidence of record, the Board concludes that a rating in excess of 10 percent is not warranted for this time period.  

Under Diagnostic Code 5258, a rating of 20 percent is warranted cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  However, there is insufficient evidence of effusion into the joint prior to February 17, 2017.  The March 2012 examiner noted that the Veteran's has no symptoms of his meniscus condition, including specifically no joint effusion.  To the extent that the Veteran asserts he experiences symptoms consistent with a 20 percent rating prior to February 2017, the Veteran is certainly competent to report his symptoms.  However, there is no indication that the Veteran has relevant medical expertise or training, including in the field of orthopedics, and the Board therefore finds that objective testing by the March 2012 examiner outweighs the Veteran's report of any internal knee manifestations such as dislocated semilunar cartilage condition and effusion into the knee joint.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

Under Diagnostic Code 5257, a rating in excess of 10 percent can be warranted for instability of the knee.  However, there is insufficient evidence of knee instability prior to February 17, 2017.  The Veteran has contended that March 2012 examination is inadequate.  Nevertheless, as noted above, the Board finds that it is an adequate evaluation of the Veteran's symptoms at the time.  The examiner conducted anterior, posterior, and medial-lateral instability testing without finding any instability.  No other objective evidence confirms the presence of instability in the Veteran's left knee for the period on appeal prior to February 17, 2017.  Thus, to the extent that the Veteran's assertions of instability in his left knee conflict with the objective evidence from the March 2012 examination, the Board finds results of the examination to be more competent and reliable.  

Ratings in excess of 10 percent are available under Diagnostic Codes 5260 and 5261 for limitation of flexion or extension, respectively.  However, prior to February 17, 2017, the Veteran's left knee disability did not result in either limitation of flexion or extension.  The March 2012 examiner noted that the Veteran had full range of motion in his left knee, including with repetitive use testing.  

Thus, prior to February 17, 2017, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5257-5261.  While the RO rated the Veteran under Diagnostic Code 5260, the results of the March 2012 examination do not indicate compensable levels of limitation of flexion.  Instead, that examination indicated the Veteran's symptoms include pain on movement and interference with sitting.  Thus, a 10 percent rating is warranted under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  

Further, a separate 10 percent rating is not warranted under any applicable Diagnostic Code.  As noted above, the Veteran did not have instability, limitation of flexion, or limitation of extension.  As such, separate 10 percent ratings are not warranted under Diagnostic Codes 5257, 5260, or 5261.  

Period from February 17, 2017

From February 17, 2017, the Veteran is in receipt of 10 percent ratings for his residuals of a left knee ACL reconstruction and instability in the left knee.  After considering the evidence of record, the Board concludes that a rating in excess of 10 percent is not warranted for either residuals of a left knee ACL reconstruction or instability in the left knee.  Neither is a separate rating warranted. 

The Veteran argued in his April 2014 substantive appeal that a 20 percent rating was warrant to for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  However, as noted above, there is insufficient evidence the Veteran has experienced effusion into the joint.  The February 2017 VA examiner noted that the Veteran has a meniscal condition, but noted that he has not had recurrent effusion into the joint.  As locking, pain, and effusion into the joint are all required for a rating under Diagnostic Code 5258, an increased rating is not warranted.  

Neither is an increased rating for instability warranted under Diagnostic Code 5257.  The February 2017 VA examiner noted that the Veteran has a history of slight lateral instability.  Joint instability testing reflected anterior, posterior, medial, and lateral instability that the VA examiner evaluated as between 0 and 5 millimeters.  The VA examiner opined that these results are consistent with slight laxity.  The Board concludes that this evidence is not consistent with moderate or severe instability.  

Ratings in excess of 10 percent are available under Diagnostic Codes 5260 and 5261 for limitation of flexion or extension, respectively.  However, the February 2017 VA examiner noted that the Veteran had full range of motion in his left knee, including with repetitive use testing.  While the VA examiner was not able to conduct repetitive use testing over time, the Veteran's only symptom noted to limit functional ability with repetitive use was pain.  

Thus, no diagnostic code provides a rating in excess of 20 percent for the Veteran's residuals of a left knee ACL reconstruction or instability in the left knee.  Neither is a separate rating warranted.  Lyles, No. 16-0994, 2017 LEXIS 1704.  The Veteran's pain symptoms are already compensated under Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic.  The examinations have not shown compensable limitation of motion and both examiners indicated that the Veteran does not have ankylosis.  As such, the criteria for a separate rating are not met.  

Accordingly, the preponderance of the evidence is against assignment of an increased rating or a separate rating for the entire period on appeal, for the Veteran's service-connected residuals of a left knee ACL reconstruction or instability in the left knee.  As the greater weight of evidence is against the claim for increased ratings, there is no doubt on this matter that could be resolved in his favor.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a left knee ACL reconstruction prior to February 17, 2017, is denied.  

Entitlement to a compensable rating for left knee instability prior to February 17, 2017, is denied.

Entitlement to a rating in excess of 10 percent for residuals of a left knee ACL reconstruction from February 17, 2017, is denied.  

Entitlement to a rating in excess of 10 percent for left knee instability from February 17, 2017, is denied.  


REMAND

The Veteran underwent a VA examination in February 2017 to evaluate the severity of his service-connected right shoulder sprain.  The Veteran is also service-connected for a left shoulder sprain and the examination results showed that the Veteran's left shoulder has abnormal range of motion.  However, the VA examiner was also asked to address the concerns raised by the Court as to range of motion testing under 38 C.F.R. § 4.59.  See Correia, 28 Vet. App. at 158.  The first question was whether the left shoulder joint is uninjured or normal.  The VA examiner indicated that the joint was uninjured.  Given the Veteran's service connected left shoulder injury and the range of motion measurements reported by the VA examiner, this response calls into question the accuracy of the VA examiner's responses to the Correia questions.  For instance, it is unclear whether the VA examiner tested for pain on weight bearing or pain with passive range of motion, as the response, "none noted on exam," provides little guidance.  As such, a clarifying addendum should be obtained from February 2017 VA examiner. 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above actions have been completed and all records associated with the claims file, return the claims file to the VA examiner who performed the February 2017 VA examination evaluating the Veteran's right shoulder disability.  If that examiner is unavailable, a similarly qualified medical professional is requested to offer an opinion.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  The examiner must specifically address the following:

(a)  Clarify whether the Veteran's left shoulder joint is in fact uninjured or normal.  Also clarify whether range of motion testing with weight-bearing and nonweight-bearing, and passive range of motion testing was in fact performed at the February 2017 VA examination.  

The examiner should reconcile any opinion with all other clinical evidence of record, specifically relevant lay statements and service treatment records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, readjudicate the Veteran's claim for a rating in excess of 20 percent for his right shoulder disorder.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


